DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . {1-6, 21-24 and  35-44} and {}
Status of Claims
Applicant’s cancellation of claims 7-20 and 25-34, and submission of new claims 35-44, in “Claims - 04/20/2022”, have been acknowledged.  
This application considers claims {1-6, 35-44} and {21-24} for further prosecution.
Reasons for allowance
Claims 1, 21 are distinguished over the closest prior art, US 20160049399 A1 to Park; Chanro et al. of record, and US 5942449 A to Meikle; Scott G. of record)., either singularly or in combination, fail to anticipate or render obvious limitations “removing top portions of the one or more fill layers until a new topmost surface of the one or more fill layers is below the topmost surface of the dielectric layer; after the step of removing top portions of the one or more fill layers, and removing step a top portion of at least one of a remaining portion of the one or more fill layers. in combination with all other limitations in the claims as claimed and defined by applicant. 
Claims {2-6, 35-44} and 22-24 are distinguished over the closest prior arts, cited above, because of their dependency on claims 1 and 21 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
May 31, 2022